Case 7:20-cv-04473-CS Document1 Filed 06/11/20 Page 1of11

Lawrence Spasojevich (LS 1029)
Imran Ansari (IA 1978)
Aidala, Bertuna & Kamins, P.C.
Attorneys for Plaintiff
546 5" Avenue
New York, New York 10036
Tele: (212) 486-0011
Email: Is@aidalalaw.com
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LAWRENCE SANTIAGO,
On behalf of Plaintiff and similarly situated individuals,
CASE NO.
Plaintiff, COMPLAINT
-against-
M. RAVIKOFF ASSOCIATES, INC.
and
MARVIN RAVIKOFF,
ECF Case,

Defendant(s).

 

Plaintiff, LAWRENCE SANTIAGO, on behalf of Plaintiff and similarly situated individuals, by
and through the undersigned attorneys, Lawrence Spasojevich, Esq. and Imran Ansari, Esq.,
hereby files this Complaint against Defendant(s), M. RAVIKOFF ASSOCIATES, INC., and

MARVIN RAVIKOFF, (collectively "Defendant(s)"), and states as follows:
Case 7:20-cv-04473-CS Document1 Filed 06/11/20 Page 2 of 11

INTRODUCTION
1. Plaintiff alleges that, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. §§
201, et seq. ("FLSA"), Plaintiff and similarly situated individuals are entitled to recover from
Defendant(s): (1) unpaid wages at the overtime wage rate; (2) liquidated damages; (3) prejudgment
and post-judgment interest; and (4) attorneys' fees and costs.
2. Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”), Plaintiff and
similarly situated individuals are entitled to recover from the Defendant(s): (1) unpaid wages at
the overtime wage rate; (2) statutory penalties; (3) liquidated damages; (4) prejudgment and post-
judgment interest; and (5) attorneys’ fees and costs.
JURISDICTION AND VENUE
3 This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b), 28 U.S.C.
§§ 1331, 1332, 1337 and 1343, and has supplemental jurisdiction over Plaintiff and Plaintiff and
similarly situated individuals’ state law claims pursuant to 28 U.S.C. § 1367.
4. Venue is proper in the SOUTHERN DISTRICT pursuant to 28 U.S.C. § 1391 because the
conduct making up the basis of the complaint took place in this judicial district.
PARTIES
5: Plaintiff, LAWRENCE SANTIAGO, is an adult resident of Westchester County, New
York.
6. Upon information and belief, Defendant, M. RAVIKOFF ASSOCIATES, INC., is a
domestic business corporation, organized and existing under the laws of the State of New York,
with a place of business located at 33 New Broad St, Port Chester, NY 10573.
7. Upon information and belief, Defendant, MARVIN RAVIKOFF, is an owner, officer,
director and/or managing agent of Defendant, M. RAVIKOFF ASSOCIATES, INC. , who

participated in the day-to-day operations of Defendant, and acted intentionally and maliciously

2
Case 7:20-cv-04473-CS Document1 Filed 06/11/20 Page 3 of 11

and is an "employer" pursuant to the FLSA, 29 U.S.C. § 203(d) and Regulations promulgated
thereunder, 29 C.F.R. § 791.2, as well as NYLL§ 2 and the Regulations thereunder, and is jointly
and severally liable with Defendant, M. RAVIKOFF ASSOCIATES, INC.
8. At all relevant times, Defendant, M. RAVIKOFF ASSOCIATES, INC., was, and
continues to be, an "enterprise engaged in commerce" within the meaning of the FLSA.
9. At all relevant times, the work performed by Plaintiff and similarly situated individuals
were directly essential to the business operated by Defendant(s).
10. At all relevant times, Defendant(s) knowingly and willfully failed to pay Plaintiff and
similarly situated individuals the overtime wage rate for all hours worked over forty (40) hours in
a week in contravention of the FLSA and NYLL.
STATEMENT OF FACTS

11. Plaintiff began his employment by Defendants on June 11, 2018 and is still currently
employed; however, Plaintiff is currently on approved New York State Paid Family Leave since
March, 2020.
12. Plaintiff is an hourly employee who was paid $25.00 an hour in 2018, $25.22 an hour in
2019, and $26.25 in 2020.
13. During the course of his employment, Plaintiff worked, on average, between forty-five (45)
and fifty (50) hours a week and was not compensated at the full overtime rate and, instead, was
compensated at the straight-time rate for all hours worked.
14. By way of example and recorded on paystubs provided by Defendants to Plaintiff, Plaintiff
worked the following hours on the following weeks:

a. Forty-nine (49) hours for the week of December 16, 2018;

b. Forty-eight (48) hours for the week of December 2, 2018;
Case 7:20-cv-04473-CS Document1 Filed 06/11/20 Page 4of11

Gc; Forty-five (45) hours for the week of October 21, 2018; and

d. Fifty (50) hours for the week of October 14, 2018.
15. Defendant, MARVIN RAVIKOFF, is an individual who, upon information and belief,
owns the stock of M. RAVIKOFF ASSOCIATES, INC., owns M. RAVIKOFF ASSOCIATES,
INC., and manages and makes all business decisions, including but not limited to, the decisions
of what salary the employees will receive and the number of hours the employees will work.
16. Defendant, MARVIN RAVIKOFF, exercised control over the terms and conditions of
Plaintiff and similarly situated individuals’ employment, in that MARVIN RAVIKOFF has and
has had the power to (i) hire and fire employees, (ii) determine rates and methods of pay, (iii)
determine work schedules, (iv) supervise and control the work of the employees, and (v) otherwise
affect the quality of the employees’ employment.
17. Plaintiff and similarly situated individuals were not correctly compensated wages at the
overtime wage rate for all hours worked over forty (40) in a workweek.
18. Defendant(s) knowingly and willfully operated business with a policy of not paying
Plaintiff and similarly situated individuals wages for hours worked over forty (40) hours in a week
at the overtime wage rate in violation of the FLSA and NYLL and the supporting Federal and New
York State Department of Labor Regulations.
19. At all relevant times, upon information and belief, and during Plaintiff and similarly
situated individuals’ employment, the Defendant(s) failed to maintain accurate and sufficient time
records.
20. Defendant(s) did not provide Plaintiff and similarly situated individuals with an accurate
wage statement or summary, accurately accounting for the actual hours worked, and setting forth

the hourly rate of pay and overtime wages.
Case 7:20-cv-04473-CS Document1 Filed 06/11/20 Page 5of11

21. Upon information and belief, this was done to disguise the actual number of hours the
Plaintiff and similarly situated individuals worked and to avoid paying the overtime wage for all
hours worked over forty (40) hours in a week.
22. Defendant(s) willfully disregarded and purposefully evaded recordkeeping requirements
of the FLSA and the NYLL by failing to maintain accurate and complete timesheets and payroll
records.
23. Plaintiff and similarly situated individuals have been substantially damaged by the
Defendant(s)' wrongful conduct.

COLLECTIVE ACTION ALLEGATIONS
24. Plaintiff and similarly situated individuals re-allege and re-aver each and every allegation
and statement contained in paragraphs "I" through "23” of this Complaint as if fully set forth
herein.
25. The Plaintiff brings this FLSA Collective action on behalf of Plaintiff and all other persons
similarly situated under §16(b) of the FLSA which provides, in pertinent part, “an action to recover
the liability prescribed in either the preceding sentences may be maintained against any employer
... by one or more individuals for and in behalf of himself or themselves and other individuals
similarly situated.”
26. Plaintiff, in a managerial role with knowledge of the pay policies of Defendants relating to
himself and other employees, frequently complained to Defendants about their practice of not
paying the overtime rate for all hours worked over forty (40) in a workweek.
27. The Collective Class consists of all current and former non-exempt hourly workers who
worked for Defendant(s) who were not paid wages at the overtime rate when working more than

forty (40) hours in a workweek.
Case 7:20-cv-04473-CS Document1 Filed 06/11/20 Page 6 of 11

28. Section 13 of the FLSA exempts specific categories of individuals from overtime pay

obligations. None of the FLSA exemptions from overtime pay apply to the Plaintiff or Collective

Members.
COUNT 1
[Violation of the Fair Labor Standards Act]
29. Plaintiff and similarly situated individuals re-allege and re-aver each and every allegation

and statement contained in paragraphs "1" through "28" of this Complaint as if fully set forth herein.
30.  Atall relevant times, upon information and belief, Defendant(s) was/were and continue to
be an employer engaged in interstate commerce and/or the production of goods for commerce
within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

31. At all relevant times, Defendant(s) employed Plaintiff and similarly situated individuals
within the meaning of the FLSA.

32. Upon information and belief, at all relevant times, Defendant(s) has/have had gross
revenues in excess of $500,000.

33. Plaintiff and similarly situated individuals were entitled to be paid for all hours worked
over forty (40) hours in a week at the overtime wage rate as provided for in the FLSA.

34. Defendant(s) failed to pay Plaintiff and similarly situated individuals compensation in the
lawful amount for all hours worked over forty (40) hours in a week as provided for in the FLSA.
35. At all relevant times, each of the Defendant(s) had, and continue to have a policy and
practice of refusing to pay Plaintiff and similarly situated individuals for all hours worked over
forty (40) hours in week in a workweek at the overtime wage rate which violated and continues to
violate the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§ 206(a)(1), 207(a)(1), and

215(a).
Case 7:20-cv-04473-CS Document1 Filed 06/11/20 Page 7 of 11

36. Defendant(s) knowingly and willfully disregarded the provisions of the FLSA, as
evidenced by their failure to compensate Plaintiff and similarly situated individuals for all hours
worked over forty (40) hours in week at the overtime wage rate when they knew or should have
known such was due, and that non-payment of an overtime rate would financially injure Plaintiff
and similarly situated individuals.

37. Defendant(s) have failed to make, keep and preserve records concerning each of its
employees sufficient to determine the wages, hours and other conditions and practices of
employment in violation of the FLSA, 29 U.S.A. §§ 201, et seq., including 29 U.S.C. §§ 211(c)
and 215(a).

38. Records, if any, concerning the number of hours worked by Plaintiff and similarly situated
individuals and the actual compensation paid to Plaintiff and similarly situated individuals are in
the possession and custody of the Defendant(s). Plaintiff and similarly situated individuals intend
to obtain these records by appropriate discovery proceedings to be taken promptly in this case and,
if necessary, will then seek leave of Court to amend this Complaint to set forth the precise amount
due.

39. Defendant(s) failed to disclose or apprise Plaintiff and similarly situated individuals
properly of the rights under the FLSA.

40. As a direct and proximate result of Defendant(s)’ willful disregard of the FLSA, Plaintiff
and similarly situated individuals are entitled to liquidated damages under the FLSA.

41. Due to the intentional, willful, and unlawful acts of the Defendant(s), Plaintiff and similarly
situated individuals suffered damages in an amount not presently ascertainable of unpaid wages at
the overtime wage rate and an equal amount as liquidated damages, and prejudgment interest

thereon.
Case 7:20-cv-04473-CS Document1 Filed 06/11/20 Page 8 of 11

42. Plaintiff and similarly situated individuals are entitled to an award of their reasonable
attorneys' fees, costs, and expenses, under 29 U.S.C. § 21 6(b).

COUNT 2
[Violation of the New York Labor Laws]

43. Plaintiff and similarly situated individuals re-allege and re-aver each and every allegation
and statement contained in paragraphs "1" through "42" of this Complaint as if fully set forth herein.
44. The wage provisions of the NYLL apply to Defendant(s) and protect the Plaintiff and
similarly situated individuals.

45. Defendant(s), under their policies and practices, refused and failed to pay the earned wage
at the overtime wage rate to Plaintiff and similarly situated individuals for all hours worked over
forty (40) hours in a week.

46. By failing to compensate Plaintiff and similarly situated individuals a wage for all hours
worked over forty (40) hours in a week at the overtime wage rate, Defendant(s) violated Plaintiff
and similarly situated individuals’ statutory rights under the NYLL.

47. The foregoing conduct, as alleged, constitutes a willful violation of the NYLL without a
sound or reasonable basis.

48. Therefore, Defendant(s) knowingly and willfully violated Plaintiff and similarly situated
individuals’ rights by failing to pay Plaintiff and similarly situated individuals compensation for
all hours worked over forty (40) hours in a week in a workweek at the overtime wage rate.

49. Due to the Defendant(s)' NYLL violations, Plaintiff and similarly situated individuals are
entitled to recover from Defendant(s) unpaid wages at the overtime wage rate, reasonable
attorneys’ fees, and costs and disbursements of this action, under NYLL § 663(1) et al. and§ 198.

50. Plaintiff and similarly situated individuals also seek liquidated damages under NYLL §

663(1).
Case 7:20-cv-04473-CS Document1 Filed 06/11/20 Page 9 of11

COUNT 3
[Failure to provide a Wage Notice]

51. Plaintiff and similarly situated individuals re-allege and re-aver each and every allegation
and statement contained in paragraphs "1" through "50" of this Complaint as if fully set forth
herein.

52. | The New York State Wage Theft Prevention Act and NYLL § 195(1) requires every
employer to notify its employees, in writing, among other things, of the employee's rate of pay and
regular pay day.

53. Defendant(s) has/have willfully failed to supply Plaintiff and similarly situated individuals
with an accurate wage notice, as required by NYLL, § 195(1), within ten (10) days of the start of
employment.

54. Through their knowing or intentional failure to provide the Plaintiff and similarly situated
individuals with the wage notice required by the NYLL, Defendant(s) willfully violated NYLL
Article 6, §§ 190 et. seq., and supporting New York State Department of Labor Regulations.

55. Due to Defendant(s)’ willful violations of NYLL, Article 6, § 195(1), Plaintiff and
similarly situated individuals are entitled to statutory penalties of fifty ($50.00) dollars each day
that Defendant(s) failed to provide Plaintiff and similarly situated individuals with an accurate

wage notice and reasonable attorney’s fees and costs as provided for by NYLL, Article 6 §198(1-

b).
COUNT 4
[Failure to provide Wage Statements]
56. Plaintiff and similarly situated individuals re-allege and re-aver each and every allegation

and statement contained in paragraphs “1” through “55” of this Complaint as if fully set forth

herein.
Case 7:20-cv-04473-CS Document1 Filed 06/11/20 Page 10 of 11

57. Defendant(s) has/have willfully failed to supply Plaintiff and similarly situated individuals
with an accurate wage statement, as required by NYLL, § 195(3).
58. Through knowingly or intentionally failing to provide the Plaintiff and similarly situated
individuals with an accurate wage statement as required by the NYLL, Defendant(s) willfully
violated NYLL Article 6, §§ 190 et. seq., and supporting New York State Department of Labor
Regulations.
59, Due to Defendant(s)’ willful violations of NYLL, Article 6, § 195(3), Plaintiff and
similarly situated individuals are entitled to statutory penalties of two hundred and fifty dollars
($250.00) dollars each day that Defendant(s) failed to provide Plaintiff and similarly situated
individuals with wage statement and reasonable attorney’s fees and costs as provided for by
NYLL, Article 6 §198(1-d).
PRAYER FOR RELIEF

WHEREFORE, Plaintiff and similarly situated individuals request that this Court grant the
following relief:

(a) An award of unpaid wages at the overtime wage rate due under the FLSA;

(b) An award of liquidated damages as a result of Defendant(s)' failure to pay wages at
the overtime wage rate pursuant to 29 U.S.C. § 216;

(c) An award of unpaid wages at the overtime wage rate under the NYLL;

(d) An award of liquidated damages and statutory penalties as a result of Defendant(s)’
failure to pay wages at the overtime wage rate, failure to provide accurate wage notices, and failure
to provide accurate wage statements pursuant to the NYLL;

(e) An award of prejudgment and post-judgment interest;

10
Case 7:20-cv-04473-CS Document1 Filed 06/11/20 Page 11 of 11

(f) An award of costs and expenses associated with this action, together with

reasonable attorneys' fees; and,

(g) Such other and further relief as this Court determines to be just and proper.

Dated: New York, New York
June 8, 2020

  

7 Cant pee Spasajssth US 1029) —
By: Fin Va

Imran Ansari (IA 1978)

11
